Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John G. Singletary, Jr., and Carla C. Singletary appeal from the district court’s orders accepting the recommendation of the magistrate judge and denying relief in their civil action arising out of the denial of their request for a zoning variance. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Singletary v. North Charleston, No. 2:09-cv-01612-RMG, 2012 WL . 1309183 (D.S.C. Apr. 16, 2012; May 17, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.